PER CURIAM:
Ronald Eric Marshall has filed a petition for writ of mandamus in which he alleges that the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. The government filed a response noting that the district court has now entered a final order denying relief on Marshall’s § 2255 motion. In light of the district court’s action, we deny Marshall’s mandamus petition, as well as his motion to expedite, as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.